SYSTEMS AND METHODS FOR IMPROVING SAFETY FEATURES IN ELECTROCHEMICAL CELLS
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 12-14, 16-20, 35-37 and 39-43 are pending and being examined on the merits in this Office action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 5 and February 22, 2021 have been considered by the examiner.

Specification
The disclosure is objected to because of the following:
The amended claims 17 and 40 recite a circuit interrupt device. However, while the specification uses the term “circuit interrupt device” to describe the invention, it is unclear which part(s) is/are considered by the Applicant as the “circuit interrupt device”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show (mark with a reference number) “a circuit interrupt device” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Interpretation
While the generally accepted meaning of an electrode in the art refers to a combination of a current collector and an electrode material coated on the current collector, the instant application appears to refer to merely an electrode material as the electrode. As such, the claimed electrode is interpreted as referring to an electrode material only.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step” or the generic placeholder) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) in claim 17 uses a generic placeholder (“a circuit interrupt device”) that is coupled with functional language (“to disconnect the electrochemical cell from …”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the circuit interrupt device … to disconnect the electrochemical cell from an electrical circuit when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “physically separate from one of the anode current collector and the separator, does not reasonably provide enablement for “physically separate from the separator”. In other words, the specification does not provide conditions under which “physically separate from the separator” can be definitely achieved. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or/and use the invention commensurate in scope with these claims. For purposes of examination, the condition “when a gas pressure within at least one of the first cavity and the second cavity exceeds a threshold” will be considered to cause “physically separate from the separator”.
Claims 13, 14, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 13 and 17, while the specification appears to describe a safety mechanism, which is:  i) “physically separate” (See the last two paragraphs recited in claim 12), ii) “a thinned portion of the casing” (See claim 13), or iii) “a circuit interrupt device” (See claim 17), it does not describe how the invented apparatus includes a combination of both of i)-iii), as recited in claim 13 or claim 17. In other words, either of claims 13 and 17 recites a combination of two safety mechanisms, but this combined safety mechanisms does not appear to be described in the specification. Claims 14, 16 and 18 are also rejected because of their dependencies.
Claims 13, 14, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As stated above, the subject matter recited in claims 13, 14, 16-18 are not described in the specification, thus one of ordinary skill in the art would not know how to make and use the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20010038938 A1, hereafter Takahashi).
Regarding claims 12 and 19-20, Takahashi teaches an apparatus (See Figs.), comprising:
a casing (e.g., 202, Figs. 8-9) for an electrochemical cell (see at least [0108]: “an electrochemical device”), the casing including a first portion (See left side of Figs. 8-9) having a first sealing region (“seal portion 207”: [0109]; “sealed region”: [0113]), and a second portion having a second sealing region (See right side of Figs. 8-9, where “the external electrode to the negative electrodes is omitted in Figs. 8 and 9”, see [0113]),
the first portion of the casing configured to partially define a first cavity configured to receive a cathode (“active material” coated on 204, see [0129]-[0130] and [0184]), the cathode electrically coupled to a cathode current collector (203, or the current collector portion of 204 (see [0129]-[0130] and [0184]), or the combination of 203 and the said current collector portion), and the second portion of the casing configured to partially define a second cavity configured to receive an anode (“active material” coated on 206, see [0129]-[0130] and [0184]), the anode electrically coupled to an anode current collector (similarly, the external electrode 
a separator (205) disposed between the cathode and the anode and coupled to a portion of the first sealing region (See left side of Figs. 8-9) and a portion of the second sealing region (Figs. 8-9).
The limitation “the anode is configured to physically separate from the separator …, thereby terminating electrical operation of the electrochemical cell” is a conditional limitation. Since Takahashi teaches the condition “when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (See at least [0109]-[0113]), the claimed conditional limitation “the anode is configured to physically separate from the separator … thereby terminating electrical operation of the electrochemical cell” is reasonably expected; and/or
The limitation “the cathode is configured to physically separate from the separator …, thereby terminating electrical operation of the electrochemical cell” is a conditional limitation. Since Takahashi teaches the condition “when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (“Breakage of connection may occur on the positive electrode side or the negative electrode side or both”, [0111]; “… omitted”, [0113]; at least [0109]-[0113]), the claimed conditional limitation “the cathode is configured to physically separate from the separator … thereby terminating electrical operation of the electrochemical cell” is reasonably expected.
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shelekhin et al. (US 20040028995 A1, hereafter Shelekhin).
claim 13, Takahashi teaches the apparatus of claim 12, but is silent to a thinned portion of the casing, as instantly claimed. However, in the same field of endeavor, Shlehkin discloses a design of a thinned portion (a rupturable membrane 20 covers a vent aperture 70 of a casing 15, See at least Fig. 1) of the casing of a battery, for the benefit of rapidly relieving internal pressure that is built up inside the battery to a threshold pressure level by the rupture of the thinned portion (membrane 20). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Shelekhin to design a thinned portion taught by Shelekhin, in order to rapidly relieve the gas pressure inside the electrochemical cell (also within the first cavity or/and the second cavity) that exceeds a vent threshold by opening (rupturing) the thinned portion. The use of a known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143).
Regarding claim 14, Takahashi in view of Shelehkin teaches the apparatus of claim 13, wherein the vent threshold gas pressure is desirably between about 50 psi and 200 psi ([0035], Shelehkin), overlapping the instantly claimed “between about 5 psi and 2000 psi”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP 2144.05 (I)).
Regarding claim 16.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Min et al. (US 20160141593 A1, hereafter Min).
Regarding claims 17, Takahashi teaches the apparatus of claim 12, but does not teach the instantly claimed circuit interrupt device having a structure as claimed. However, in the same field of endeavor, Min discloses an apparatus having a circuit interrupt device (CID 300, see at least [0015]) disposed within a casing and including a portion sealed to at least one layer of the casing to disconnect the electrochemical cell from an electrical circuit when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (Figs. 1-2, and at least [0021]-[0022]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to incorporate a circuit interrupt device taught by Min into the apparatus of Takahashi to disconnect the electrochemical cell from an electrical circuit when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold. Combining art-recognized equivalents known for the same purpose (herein, to disconnect electrical circuit) is prima facie obvious (MPEP § 2144.06).
Regarding claims 18, Takahashi teaches the apparatus of claim 17, further comprising:
a cathode tab (e.g., a far-left portion of external electrode 203, Fig. 8, Takahashi) electrically coupled to the cathode; and
an anode tab (e.g., a far-right portion of the external electrode similar to 203, on the right side of Fig. 8) electrically coupled to the anode,
wherein the circuit interrupt device includes a narrow portion formed in at least one of the cathode tab and the anode (see the portion containing V-notch 333, Fig. 2 and [0022], Min), . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 35-37 and 39-43 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 12-13 and 16-20.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Applicant is advised that should claims 12-14 and 16-20 be found allowable, claims 35-37 and 39-43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both 

Claim Interpretation
While the generally accepted meaning of an electrode in the art refers to a combination of a current collector and an electrode material coated on the current collector, the instant application appears to refer to merely an electrode material as the electrode. As such, the claimed electrode is interpreted as referring to an electrode material only.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step” or the generic placeholder) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) in claim 40 uses a generic placeholder (“a circuit interrupt device”) that is coupled with functional language (“to disconnect the electrochemical cell from …”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ““a/the circuit interrupt device … to disconnect the electrochemical cell from an electrical circuit when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the structure of the circuit interrupt device as claimed is unclear 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 35-37 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “a predetermined portion” recited in claim 35 renders the claim indefinite, since it is unclear what a predetermined portion is and how a portion of the anode/cathode is determined to be a predetermined portion. For purposes of examination, any portion of the anode/cathode is interpreted as a predetermined portion. Claims 36-37 and 39-43 are also rejected because of their dependencies.
The above rejection regarding “a predetermined portion” similarly applies to claims 42-43.
Claims 35-37 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “delaminate from one of the anode current collector and the separator”, does not reasonably provide enablement for “delaminate from the separator”. In other words, the specification does not provide conditions under which “delaminate from the separator” can be definitely achieved. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or/and use the invention commensurate in scope with these claims. For purposes of examination, the condition “when a gas pressure within at least one of the first cavity and the second cavity exceeds a threshold” will be considered to cause “delaminate from the separator”.
Claims 35-37 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “delaminate from one of the anode current collector and the separator”, does not reasonably provide enablement for a predetermined portion to be delaminated from the separator. In other words, the specification does not provide conditions under which a predetermined portion of the anode/cathode delaminates from the separator can be definitely achievedmake or/and use the invention commensurate in scope with these claims. For purposes of examination, the condition “when a gas pressure within at least one of the first cavity and the second cavity exceeds a threshold” will be considered to cause a predetermined portion of the anode/cathode to be delaminated from the separator.
Claims 36-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 36 and 40, while the specification appears to describe a safety mechanism, which is:  i) “delaminate” (See the last two paragraphs recited in claim 35), ii) “a thinned portion of the casing” (See claim 36), or iii) “a circuit interrupt device” (See claim 40), it does not describe how the invented apparatus includes a combination of both of i)-iii), as recited in claim 36 or claim 40. In other words, either of claims 36 and 40 recites a combination of two safety mechanisms, but this combined safety mechanisms does not appear to be described in the specification. Claims 37, 39 and 41 are also rejected because of their dependencies.
Claims 36-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As stated above, the subject matter recited in claims 36-37 and 39-41 are not described in the specification, thus one of ordinary skill in the art would not know how to make and use the invention.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" recited in claim 37 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the claimed “about 5 psi” is indefinite.

Claim Rejections - 35 USC § 103
Claims 35 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Regarding claims 35 and 42-43, Takahashi teaches an apparatus (See Figs.), comprising:
a casing (e.g., 202, Figs. 8-9) for an electrochemical cell (see at least [0108]: “an electrochemical device”), the casing including a first portion (See left side of Figs. 8-9) having a first sealing region (“seal portion 207”: [0109]; “sealed region”: [0113]), and a second portion having a second sealing region (See right side of Figs. 8-9, where “the external electrode to the negative electrodes is omitted in Figs. 8 and 9”, see [0113]),
the first portion of the casing configured to partially define a first cavity configured to receive a cathode (“active material” coated on 204, see [0129]-[0130] and [0184]), the cathode electrically coupled to a cathode current collector (203, or the current collector portion of 204 (see [0129]-[0130] and [0184]), or the combination of 203 and the said current collector 
a separator (205) disposed between the cathode and the anode and coupled to a portion of the first sealing region (See left side of Figs. 8-9) and a portion of the second sealing region (Figs. 8-9).
The limitation “a predetermined portion of the anode is configured to delaminate from the separator …, thereby terminating electrical operation of the electrochemical cell” is a conditional limitation. Since Takahashi teaches the condition “when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (See at least [0109]-[0113]), the claimed conditional limitation “a predetermined portion (e.g., any portion of 206, Takahashi) of the anode is configured to delaminate from the separator … thereby terminating electrical operation of the electrochemical cell” is reasonably expected; and/or
The limitation “a predetermined portion of the cathode is configured to delaminate from the separator …, thereby terminating electrical operation of the electrochemical cell” is a conditional limitation. Since Takahashi teaches the condition “when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (“Breakage of connection may occur on the positive electrode side or the negative electrode side or both”, [0111]; “… omitted”, [0113]; at least [0109]-[0113]), the claimed conditional limitation “a predetermined portion (e.g., any portion of 204, Takahashi) of the cathode is configured to .
Claims 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shelekhin et al. (US 20040028995 A1, hereafter Shelekhin).
Regarding claim 36, Takahashi teaches the apparatus of claim 35, but is silent to a thinned portion of the casing, as instantly claimed. However, in the same field of endeavor, Shlehkin discloses a design of a thinned portion (a rupturable membrane 20 covers a vent aperture 70 of a casing 15, See at least Fig. 1) of the casing of a battery, for the benefit of rapidly relieving internal pressure that is built up inside the battery to a vent threshold pressure level by the rupture of the thinned portion (membrane 20). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Shelekhin to design a thinned portion taught by Shelekhin, in order to rapidly relieve the gas pressure inside the electrochemical cell (also within the first cavity or/and the second cavity) that exceeds a vent threshold by opening (rupturing) the thinned portion. The use of a known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143).
Regarding claim 37, Takahashi in view of Shelehkin teaches the apparatus of claim 36, wherein the threshold gas pressure is desirably between about 50 psi and 200 psi ([0035], Shelehkin), overlapping the instantly claimed “between about 5 psi and 2000 psi”. In the case prima facie case of obviousness exists (MPEP 2144.05 (I)).
Regarding claim 39, Takahashi in view of Shelehkin teaches the apparatus of claim 36, and further teaches the thickness of the thinned portion is between about 0.0254 mm and 0.0381 mm ([0038], Shelehkin) while the thickness of other portions of the casing is between 0.25 mm and 0.38 mm ([0035], Shelehkin). As such, the thickness ratio of the thinned portion to the other portions of the casing teaches the ratio as instantly claimed.
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Min et al. (US 20160141593 A1, hereafter Min).
Regarding claims 40, Takahashi teaches the apparatus of claim 35, but does not teach the instantly claimed circuit interrupt device having a structure as disclosed in the specification (See 112f above). However, in the same field of endeavor, Min discloses an apparatus having a circuit interrupt device (CID 300, see at least [0015]) disposed within the casing and including a portion sealed to at least one layer of the casing to disconnect the electrochemical cell from an electrical circuit when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (Figs. 1-2, and at least [0021]-[0022]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to incorporate a circuit interrupt device taught by Min into the apparatus of Takahashi to disconnect the electrochemical cell from an electrical circuit when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold. Combining art-recognized equivalents known for the same purpose (herein, to disconnect electrical circuit) is prima facie obvious (MPEP § 2144.06).
claim 41, Takahashi teaches the apparatus of claim 40, further comprising:
a cathode tab (e.g., a far-left portion of external electrode 203, Fig. 8, Takahashi) electrically coupled to the cathode; and
an anode tab (e.g., a far-right portion of the external electrode similar to 203, on the right side of Fig. 8) electrically coupled to the anode,
wherein the circuit interrupt device includes a narrow portion formed in at least one of the cathode tab and the anode (see the portion containing V-notch 333, Fig. 2 and [0022], Min), the narrow portion configured to break when the gas pressure within at least one of the first cavity and the second cavity exceeds the threshold (See at least [0021]-[0022], Min). 

Response to Arguments
Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727